     Case 1:14-cv-09912-KMW-GWG Document 246 Filed 05/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
                                                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOCUMENT
---------------------------------------------------------------X
                                                                   ELECTRONICALLY FILED
                                                                   DOC #: __________________
MYUN-UK CHOI, JIN-HO JUNG, SUNG-HUN
                                                                   DATE FILED: May 11, 2020
JUNG, SUNG-HEE LEE, and KYUNG SUB LEE,
Individually and on Behalf of All Others Similarly
Situated,

                          Plaintiffs,                                    14-CV-9912 (KMW)
                                                                       OPINION AND ORDER
                 v.

TOWER RESEARCH CAPITAL LLC and
MARK GORTON,

                           Defendants.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

         Currently before this Court is Plaintiffs’ unopposed motion for entry of final judgment

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure with respect to Plaintiffs’ claims

under the Commodity Exchange Act (“CEA”), 7 U.S.C. § 1, et seq. For the reasons set forth

below, Plaintiffs’ motion is GRANTED.

    I.       BACKGROUND

         Plaintiffs are members of a putative class comprised of parties who traded certain Korea

Exchange futures contracts in 2012. Plaintiffs allege that Tower Research Capital LLC

(“Tower”) and its Chief Executive Officer, Mark Gorton (collectively, “Defendants”), used

fictitious trades and other deceptive techniques to manipulate the prices at which these futures

contracts traded on the Korea Exchange during overnight trading sessions using the Chicago

Mercantile Exchange’s (“CME”) Globex Platform (“Globex”), in violation of the CEA and New

York State’s prohibition on unjust enrichment.




                                                        1
     Case 1:14-cv-09912-KMW-GWG Document 246 Filed 05/11/20 Page 2 of 4



          On August 1, 2019, Defendants moved for judgment on the pleadings or, alternatively,

summary judgment, on Plaintiffs’ CEA claims. (ECF No. 155.) On December 17, 2019,

Magistrate Judge Gabriel Gorenstein issued a Report and Recommendation (“R&R”),

recommending that the Court grant Defendants’ motion for partial summary judgment. (ECF No.

203.) On March 30, 2020, the Court adopted the R&R and granted Defendants’ motion for

summary judgment on Plaintiffs’ CEA claims. (ECF No. 234.)

    II.      DISCUSSION

          Under Rule 54 of the Federal Rules of Civil Procedure, a district court may direct entry

of a final judgment on one or a subset of claims if three conditions are satisfied: (1) there are

multiple claims or multiple parties; (2) at least one claim or the rights and liabilities of at least

one party has been finally determined; and (3) there is no just reason for delay. Fed. R. Civ. P.

54(b); see, e.g., Acumen Re Mgmt. Corp. v. Gen. Sec. Nat. Ins. Co., 769 F. 3d 135, 140 (2d Cir.

2014). The first two requirements simply establish that Rule 54(b) applies to the circumstances

of a given case. Ginett v. Comput. Task Grp., 962 F.2d 1085, 1091 (2d Cir. 1992). Thereafter,

the court’s decision is discretionary. Id. at 1092. In considering whether there is any just reason

to delay the entry of partial final judgment, “[t]he proper guiding star, as the Supreme Court has

emphasized, is ‘the interest of sound judicial administration.’” Id. at 1095 (quoting Curtiss-

Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980)). Factors relevant to judicial administrative

interests include “whether the claims under review [are] separable from the others remaining to

be adjudicated and whether the nature of the claims already determined [is] such that no




                                                   2
     Case 1:14-cv-09912-KMW-GWG Document 246 Filed 05/11/20 Page 3 of 4



appellate court would have to decide the same issues more than once even if there were

subsequent appeals.” Curtiss-Wright Corp., 446 U.S. at 8.

       The present case involves multiple claims. Specifically, plaintiffs sued claiming that

defendants engaged in unlawful market manipulation under the Commodity Exchange Act, and

claiming that defendants were unjustly enriched in violation of New York common law.

(Second Amended Complaint, ¶¶ 13-14; 75-91, ECF No. 132.) The Court’s grant of summary

judgment with respect to the former resolved the litigation of that claim on the merits. Ginett,

962 F.2d at 1092. The decision on that claim is final. Id. Thus, the first two requirements for a

grant of partial final judgment are met—that there be multiple claims, and that one has been

finally determined.

       The third condition is also satisfied: there is no just reason for delay. Plaintiffs’ CEA

claim and unjust enrichment claim are separable. Whether KOSPI 200 futures contracts traded

on the CME Globex were subject to the CME rules is a question unique to the CEA. Whether

defendants’ trading resulted in unjust enrichment under state law is an independent legal issue.

Entering final judgment with respect to the CEA claim creates no risk that the Second Circuit

will need to take up the question of the applicability of the CME rules a second time.

       In addition, certifying a partial final judgment serves equitable interests. The Court’s

grant of summary judgment on the CEA claim fully extinguishes the claims of one of the named

plaintiffs and those members of the putative class who did not transact directly in KOSPI 200

futures contracts with Tower. (See Rule 54(b) Motion at 9, ECF No. 245-1.) Requiring these

plaintiffs, who have no live claims, to await the final resolution of the unjust enrichment claim

before bringing an appeal would work an unnecessary hardship.




                                                 3
     Case 1:14-cv-09912-KMW-GWG Document 246 Filed 05/11/20 Page 4 of 4



   III.      CONCLUSION

          For the foregoing reasons, the Court grants Plaintiffs’ unopposed motion under Rule

54(b) and respectfully directs the Clerk of the Court to enter final judgment as to Plaintiffs’ CEA

claim.


SO ORDERED.

 Dated: New York, New York
        May 11, 2020
                                                              /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                 4
